EXHIBIT 99.1 FOR IMMEDIATE DISTRIBUTION CONTACT: Delta Corporate Communications 404-715-2554, media@delta.com news archive at news.delta.com Delta Air Lines Board of Directors names Edward H. Bastian as Newest Member ATLANTA, Feb. 9, 2010 – Delta Air Lines’ (NYSE: DAL) board of directors named Edward H. Bastian, currently president of Delta, as its newest member. “We are pleased to welcome Ed to the Delta board,” said Daniel A. Carp, chairman of the board for Delta Air Lines.“Ed’s track record speaks for itself. He is a valuable member of the Delta leadership team, and we look forward to benefiting from his insight, superior management skills and broad range of expertise.” In addition to his role as president, Bastian served as chief executive officer of the Northwest Airlines entity until the airlines merged at the end of last year.Prior to that, he served as the chief financial officer for Delta, a role in which he led the airline through one of the largest and most successful Chapter 11 restructuring cases in U.S. history. A 1979 graduate of St. Bonaventure University with a bachelor's degree in business administration, Bastian serves on the board of directors of Habitat for Humanity International and Woodruff Arts Center in Atlanta. Daniel A.
